Citation Nr: 9907061	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-39 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an organic heart 
disorder.

2.  Entitlement to an increased (compensable) evaluation for 
a psychophysiologic cardiovascular reaction, currently 
evaluated as noncompensably (zero percent) disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

In his October 1993 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  He was scheduled for such a 
hearing in March 1994; however, in a February 1994 letter, he 
indicated that he wanted to cancel the scheduled hearing but 
wanted a hearing conducted at a local VA hospital.  In 
February 1999, the VA contacted the veteran to determine 
whether he still sought such a hearing; however, in a 
response received in the same month, the veteran indicated 
that he wanted to withdraw his hearing request.  See 38 
C.F.R. § 20.704(e) (1998).

The claim of entitlement to a compensable evaluation for a 
psychophysiologic cardiovascular reaction will be addressed 
in the REMAND section of this decision.  The issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for an organic heart disorder 
will be addressed, in part, in the body of the decision and, 
in part, in the REMAND section of the decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for an organic 
heart disorder was most recently denied by the Board in a 
January 1991 decision, which was affirmed in a May 1992 
memorandum decision issued by the United States Court of 
Appeals for Veterans Claims (Court) (previously the United 
States Court of Veterans Appeals).

2.  Evidence received since the January 1991 Board decision 
and the May 1992 Court memorandum decision is new and bears 
directly and substantially on the question of whether the 
veteran incurred an organic heart disorder as a result of 
service.


CONCLUSION OF LAW

Evidence received since the January 1991 Board decision and 
the May 1992 Court memorandum decision is new and material, 
and the veteran's claim for service connection for an organic 
heart disorder has been reopened.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (1998).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1998) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Los Angeles, California VARO initially 
denied service connection for an organic heart disease in a 
March 1967 rating decision on the basis that such a disorder 
had not been shown by the evidence of record, including the 
report of a September 1966 VA examination.  This denial was 
confirmed in an August 1967 Board decision.   The Louisville 
VARO continued this denial in a September 1985 rating 
decision on the basis that no evidence of heart disease or 
hypertension to a compensable degree had been shown within 
one year following service.  The veteran appealed this 
decision, and, in a June 1986 decision, the Board denied 
service connection for heart disease and hypertension.  In a 
January 1990 rating decision, the RO continued the denial of 
entitlement to service connection for organic heart disease.  
This denial was confirmed in a January 1991 Board decision, 
and, in a May 1992 memorandum decision, the Court affirmed 
the decision of the Board.

As such, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the January 
1991 Board decision and the May 1992 Court memorandum 
decision.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

In this case, the veteran has submitted new medical evidence 
showing frequent treatment for cardiovascular symptomatology.  
A July 1992 VA hospital record indicates diagnoses of cardiac 
arrhythmia and essential hypertension.  A December 1992 VA 
hospital record contains a diagnosis of hypertensive 
cardiovascular disease.  An August 1993 VA hospital record 
indicates that the veteran was treated for cardiomyopathy of 
uncertain etiology; ventricular arrhythmia, with frequent 
premature ventricular contractions; and hypertensive 
cardiovascular disease.  A November 1993 VA general medical 
examination report contains a diagnosis of an irregular rate 
and rhythm of the veteran's heart.  Additionally, a VA 
hospital report from November 1996 indicates that the veteran 
had a longstanding history of non-ischemic heart disease, 
with severe diastolic dysfunction.  

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge v. West, the Board finds that this new 
evidence bears directly and substantially on the question of 
whether the veteran incurred an organic heart disorder as a 
result of service.  Accordingly, the veteran's claim for 
service connection for an organic heart disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an organic heart 
disorder is reopened.


REMAND

Having reopened the veteran's claim for service connection 
for an organic heart disorder, the Board observes that the 
next step following the reopening of the veteran's claim is 
consideration of the veteran's claim for service connection 
on a de novo basis.  In Elkins v. West, No. 97-1534 (Feb. 17, 
1999), the Court held that once a claim for service 
connection has been reopened upon the presentation of new and 
material evidence, the VA must determine whether, based upon 
all of the evidence of record, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991) has been fulfilled.  See Winters v. West, No. 97-
2180 (Feb. 17, 1999); see also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).

In this case, the Board finds that the evidence of record 
does not clearly distinguish what symptomatology might be 
attributable to an organic heart disorder, as opposed to that 
which might be attributable to the veteran's service-
connected psychophysiologic cardiovascular reaction.  As 
noted above, the veteran has received frequent treatment for 
various cardiovascular symptoms, but, to date, the veteran 
has not been examined by a cardiovascular specialist to 
determine what symptomatology, if any, is attributable to an 
organic heart disorder, as opposed to that which might be 
attributable to the veteran's service-connected disability.  
The Board does note that, in August 1996, the veteran 
underwent a VA psychiatric examination to determine the 
extent of psychiatric symptomatology attributable to the 
veteran's service-connected disability, and the examiner who 
conducted this examination reviewed the veteran's claims file 
in conjunction with the examination.

The Board also observes that, in a February 1999 statement, 
the veteran referred to recent cardiovascular treatment at 
the Marion, Illinois VA Medical Center (VAMC).  Any records 
of such treatment should be obtained and associated with the 
veteran's claims file.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593-95 (1991).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Marion VAMC 
and request any and all records of 
treatment of the veteran subsequent to 
December 1996.  Any records received by 
the RO must be associated with the 
veteran's claims file.

2.  Then, the RO should schedule the 
veteran for a VA cardiovascular 
examination to determine the nature and 
extent of his service-connected 
psychophysiologic cardiovascular reaction 
and the etiology, nature, and extent of 
any separate organic heart disorders.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
what, if any, cardiovascular 
symptomatology is attributable to the 
veteran's psychophysiologic 
cardiovascular reaction.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
that any separate organic heart 
disorders, if present, are related to the 
veteran's period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed, 
and the examination report should be 
typed.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for a 
compensable evaluation for a 
psychophysiologic cardiovascular reaction 
and service connection for an organic 
heart disorder.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


